                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

MYR EQUIPMENT, LLC,                        )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )   No. 1:17-cv-00463-JPH-DLP
                                           )
PLANT SITE LOGISTICS, INC.,                )
AM TRANS, INC.,                            )
FULL THROTTLE TRANSPORT, LLC,              )
                                           )
                        Defendants.        )

  ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      MYR entered into a contract with Plant Site for Plant Site to provide it

with transportation logistics solutions. With Plant Site’s assistance, MYR

entered into a contract with AM Trans for freight-broker services. Pursuant to

that contract, MYR selected AM Trans as the broker for a project to move a

large crane and AM Trans hired Full Throttle as the carrier to move the crane.

During transit, the crane was involved in an accident and totaled. The

question before the Court is whether Plant Site is entitled to summary

judgment on MYR’s claim that Plant Site breached the contract with MYR by

not having verified Full Throttle’s insurance. Because the Plant Site/MYR

contract is ambiguous and there are triable issues of fact, the Court DENIES

Plant Site’s motion. Dkt. [73].




                                       1
                                       I.
                             Facts and Background

      Under Rule 56(a), the Court views and recites the evidence in the light

most favorable to MYR Equipment, LLC and draws all reasonable inferences in

MYR’s favor. Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009).

      MYR provides heavy equipment to the utility-construction industry. Dkt.

1 ¶ 3. In May 2013, MYR and Plant Site Logistics, Inc. entered into a contract

(the “Agreement”) in which Plant Site agreed to help MYR find qualified brokers

and motor carriers to ship MYR’s equipment to its customers. Dkt. 74-1. To

ensure that MYR only worked with qualified businesses, Plant Site agreed to

“verify carrier and broker insurance certification.” Id. at 2.

      After entering into the Agreement, the owner of AM Trans, Inc. (a freight

broker) and Full Throttle Transport, LLC (a motor carrier) asked Plant Site

about doing business with MYR. Dkt. 74-2. Plant Site told MYR about the

request, and MYR responded that it wanted to use AM Trans as a broker but

did not want to use Full Throttle as a motor carrier because it had poor safety

ratings. Id. at 1-2. After Plant Site verified that AM Trans had the required

insurance, dkt. 74-3; dkt. 75 at 4, MYR, AM Trans, and Plant Site signed a

Transportation Contract for Freight Broker (the “Transportation Contract”),

which authorized AM Trans to act as a broker for MYR. Dkt. 74-5.

      On December 10, 2015, MYR used Plant Site’s software to solicit bids

from motor carriers and brokers willing to transport a Peterbilt Boom Crane

Truck (the “Crane Truck”) from Oregon to Minnesota. Dkt. 74-6. This was a

“drive away” shipment, meaning the motor carrier would need to hire someone
                                         2
to personally drive the Crane Truck to its destination, rather than load it on

another truck for shipment. Id. MYR selected AM Trans to broker the

shipment. Dkt. 75 at 4. AM Trans hired Full Throttle to deliver the Crane

Truck. Dkt. 1 ¶¶ 25-26; dkt. 1-3. Plant Site not verify Full Throttle’s

insurance. Dkt. 83 at 5.

      A few days later, the Full Throttle employee who was transporting the

Crane Truck was involved in an accident, and the Crane Truck was destroyed.

Dkt. 1 ¶ 13; dkt. 74-7 at 1; dkt. 74-8. When Full Throttle filed a claim with its

cargo-insurance provider, the insurance provider concluded that the accident

fell outside of the cargo policy because the Crane Truck was not being

transported as cargo but was “being driven under its own power during

transportation.” Dkt. 74-8. The insurance company therefore denied the

claim. Id.

      Seeking reimbursement for the wrecked Crane Truck, MYR filed a

complaint on February 13, 2017, against Plant Site, AM Trans, and Full

Throttle. Dkt. 1. AM Trans and Full Throttle failed to appear or otherwise

defend the case, dkt. 31; dkt. 33, so the Clerk entered default against them,

dkt. 35; dkt. 36. In its claim against Plant Site, MYR alleges that Plant Site

breached the Agreement by failing verify Full Throttle’s insurance. Dkt. 1 ¶¶

31-36. Plant Site seeks summary judgment, arguing that it fulfilled its

contractual duties to MYR by verifying AM Trans’s insurance and that it had no

duty to verify Full Throttle’s insurance. Dkt. 73.




                                        3
                                       II.
                                 Applicable Law

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and specify evidence

demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and identify

“specific facts showing that there is a genuine issue for trial.” Id. at 324. In

ruling on a motion for summary judgment, the Court views the evidence “in the

light most favorable to the non-moving party and draw[s] all reasonable

inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

      In a diversity case, courts apply federal procedural law and state

substantive law. Allen v. Cedar Real Estate Grp., LLP, 236 F.3d 374, 380 (7th

Cir. 2001) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)). Rules for

interpreting contracts are substantive, so the Court must apply state law in

resolving the parties’ dispute. Id. Neither party has raised a choice-of-law

issue, so Indiana’s substantive law applies. McCoy v. Iberdrola Renewables,

Inc., 760 F.3d 674, 684 (7th Cir. 2014). This Court is required to faithfully

follow Indiana law by applying existing precedent and where it is not clear,

trying to “predict how the [Indiana] supreme court would act given the chance.”

In re Zimmer, NexGen Knee Implant Prod. Liability Litig., 884 F.3d 746, 750 (7th

Cir. 2018).
                                         4
                                       III.
                                   Discussion

      Plant Site argues that it is entitled to summary judgment because it was

not required by the terms of the Agreement to verify the insurance of motor

carriers hired by brokers and therefore not required to verify Full Throttle’s

insurance. MYR argues that under the Agreement, Plant Site was obligated to

verify all motor carriers’ insurance and therefore was obligated to verify Full

Throttle’s insurance.

      In a case of contract interpretation, the Court’s goal “is to determine the

intent of the parties at the time that they made the agreement.” Citimortgage,

Inc. v. Barabas, 975 N.E.2d 805, 813 (Ind. 2012). The Court’s analysis begins

with the “plain language of the contract . . . construing it so as to render each

word, phrase, and term meaningful, unambiguous, and harmonious with the

whole.” Id. A contract is ambiguous if “a reasonable person could find its

terms susceptible to more than one interpretation.” Id.

      If the Court concludes that a contract is ambiguous, then the Court

must consult evidence of the parties’ intent in order to properly construe the

ambiguous terms. Id. at 814. For example, the Court may determine the

parties’ intent by examining “their present and past business dealings.” Ind.

Dep’t of Correction v. Swanson Servs. Corp., 820 N.E.2d 733, 737 (Ind. Ct. App.

2005). In addition, “[e]vidence of industry practice is admissible to construe

terms of art or ambiguous agreements.” Allstate Ins. Co. v. Dana Corp., 759

N.E.2d 1049, 1059 (Ind. 2001).



                                        5
      If such evidence demonstrates the parties’ intent without requiring the

court to make a factual determination, then the dispute can be resolved at

summary judgment. In re Ind. State Fair Litig., 49 N.E.3d 545, 548 (Ind. 2016).

But if interpreting the contract would require weighing extrinsic evidence, “its

construction is a matter for the factfinder.” Johnson v. Johnson, 920 N.E.2d

253, 256 (Ind. 2010). Therefore, a court is permitted to resolve a contract

dispute on summary judgment only when the contract is not ambiguous, or the

contract ambiguity “can be resolved without the aid of a factual determination.”

In re Ind. State Fair Litig., 49 N.E.3d at 548.

      Here, the parties’ dispute turns on the scope of Plant Site’s contractual

obligations created by the term “PSL shall verify carrier and broker insurance

certifications.” Dkt. 74-1 at 2. To determine the intent of the parties at the

time they made the Agreement, the Court first looks to the plain language of

the Agreement, “reading it in context and, whenever possible, construing it so

as to render each word, phrase, and term meaningful, unambiguous, and

harmonious with the whole.” Citimortgage, 975 N.E.2d at 805.

      The relevant portion of the Agreement states: “[Plant Site] shall verify

carrier and broker insurance certifications” and then goes on to list the various

types of insurance Plant Site would require. Dkt. 74-1 at 2. A reasonable

person could interpret the “and” to mean “both carrier insurance and broker

insurance” for each shipment. The Agreement does not limit Plant Site’s

obligation by saying, for example, that Plant Site is not required to verify carrier

insurance certifications where a broker hires the carrier or that Plant Site is

                                          6
only required to verify carrier insurance in certain circumstances. On the

other hand, the Agreement does not specify that Plant Site is obligated to verify

carrier insurance in all instances, even when a broker selects carrier.

      This leaves the Agreement susceptible to more than one reasonable

interpretation. Under one interpretation, the Agreement required Plant Site to

verify carrier-insurance certifications in any transaction Plant Site is involved

with, even if its involvement is limited to engaging the broker. Under another

interpretation, Plant Site was only required to verify the insurance of motor

carriers that it approved in advance. A reasonable person reading the

Agreement could arrive at either interpretation, so the Agreement is

ambiguous. Citimortgage, 975 N.E.2d at 814.

      Since the Agreement is ambiguous, the Court may consult “evidence of

the parties’ intent in order to properly construe the ambiguous terms.” Id. But

Plant Site has not designated evidence from which the Court may conclusively

determine the parties’ intent without weighing extrinsic evidence. The Court

cannot determine what the parties intended when they entered the Agreement.

      Plant Site argues the Transportation Contract demonstrates that AM

Trans, rather than Plant Site, was responsible for verifying Full Throttle’s

insurance. Dkt. 75 at 11. But AM Trans’s obligation under the Transportation

Contract to verify Full Throttle’s insurance does not necessarily negate or limit

Plant Site’s obligation under the Agreement to also verify Full Throttle’s

insurance. The parties may have intended Plant Site’s “logistics optimization

solutions” to include verifying carrier insurance even when the broker who

                                         7
selects the carrier is also contractually obligated to ensure the carrier has

insurance. Dkt. 74-1 at 1. Or not. But even after considering the

Transportation Contract, it is not clear what the parties intended in this

situation so summary judgment is not warranted. In re Ind. State Fair Litig., 49

N.E.3d at 548.

      To reach the result Plant Site seeks, the Court would have to make

findings that are not supported by the designated evidence. For example, Plant

Site claims that it only agreed to create a network of businesses that were

approved to ship MYR’s equipment, and that it was only required to verify the

insurance of business as they were added to the network. Dkt. 75 ¶ 2. While

this may be what the parties intended, that’s not what the Agreement says, and

Plant Site has not designated any extrinsic evidence showing this was the

parties’ intent.

      Plant Site also argues it was not obligated to verify Full Throttle’s

insurance because of the Transportation Contract. Dkt. 83 at 5. But nothing

in the Agreement (or any other evidence) says that Plant Site’s obligation to

verify a motor carrier’s insurance is extinguished by MYR entering into a

separate contract with a broker for the shipment. Moreover, Plant Site did not

merely recommend AM Trans to MYR and then step aside; Plant Site retained

AM Trans on behalf of MYR and is a signatory to the Transportation Contract.

Dkt. 74-5 at 8. A finder of fact could conclude that the parties intended Plant

Site to remain involved in any transaction brokered by AM Trans, including

verifying insurance certificates of the carrier hired by AM Trans.

                                         8
      Finally, Plant Site claims that even if it was required to verify Full

Throttle’s insurance, it met this duty because Full Throttle had the required

cargo insurance. Dkt. 83 at 8-9. But this misses the point. The Agreement

does not say that Plant Site is relieved of its contractual obligation to verify

insurance if it learns after the fact that the carrier had the necessary

insurance. A finder of fact could still conclude, as MYR argues, that the

obligation to verify carrier insurance was not negated under these

circumstances.

      Plant Site’s concern that a ruling denying its motion for summary

judgment may effectively rewrite the Agreement, dkt. 75 at 11, is without merit.

The Court’s ruling does not hold or suggest that Plant Site was required under

the Agreement to verify Full Throttle’s insurance. Rather, the Court holds only

that making that determination is a task for a jury, not the Court on a motion

for summary judgment.

                                       IV.
                                    Conclusion

      The Court DENIES Plant Site’s motion for summary judgment. Dkt. [73].

SO ORDERED.

Date: 8/28/2019




Distribution:

Thomas Barlow Blackwell
BLACKWELL, BURKE & RAMSEY, P.C.

                                         9
tblackwell@bbrlawpc.com

Travis W. Montgomery
KOPKA PINKUS DOLIN PC (Carmel)
twmontgomery@kopkalaw.com

Leslie B. Pollie
KOPKA PINKUS DOLIN PC
lbpollie@kopkalaw.com




                                 10
